This cause is pending before the court as an appeal from the Franklin County Court of Appeals. Upon consideration of the application for dismissal by appellant, Industrial Commission of Ohio,
IT IS ORDERED by the court that said application of appellant, Industrial Commission of Ohio, be, *1474and the same is hereby, granted, effective February 17, 1995.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that the appeal of Industrial Commission of Ohio be, and hereby is, dismissed.
The appeals of the Administrator of the Ohio Bureau of Workers’ Compensation, and United Parcel Services, remain pending.